Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 1/22/2021 and 3/29/2021 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claims 1, 8 and 15 have been amended to recite in part:
“obtaining encrypted key information that corresponds to the secure communication session, wherein the encrypted key information is decrypted and added to handshake information for network packets communicated during handshake traffic between the two or more computers; 
employing the one or more NMCs to derive a session key based on the decrypted key information added to [[and]] the handshake information that is associated with the secure communication session.”
Applicant cites specification, page 47, lines 3-12 and figure 10 to support the amendment.
The cited portion is reproduced below.
At block 1006, in one or more of the various embodiments, the secret sharing engine may be arranged to modify some of the outbound network traffic to include key information to be used by the NMC. In one or more of the various embodiments, the secret sharing agent may take some or all of the key information provided by the cryptographic provider and include it in one or more fields or packets of the outbound network traffic. In one or more of the various embodiments, the composition of the key information added to the outbound network traffic may vary depending on the particular cryptographic protocol or cipher suites that may be used to establish the secure connection. However, the key information included in the traffic by the secret sharing engine may be selected such that it may be sufficient to enable the NMC to decrypt network traffic that may be subsequently exchanged over the secure connection.

    PNG
    media_image1.png
    872
    520
    media_image1.png
    Greyscale


The figure and the description appear disclose add key information to handshake network traffic (figure 10, step 1006). The key information is later decoded by the NMC in step 1008. 
The claims recites “wherein the encrypted key information is decrypted and added to handshake information for network packets communicated during handshake traffic between the two or more computers.” However, the specification does not support this. While the key information is added to handshake network traffic, the decoding (decrypting) does not happen until after, not during, the handshake.  Therefore this is considered new matter. 
Dependent claims do not provide further support for their respective independent claims, therefore are also rejected. 

Response to Arguments
Applicant’s argument have been considered. The amendment overcome the previous cited art of record. However, because the amendment introduces new matter as set forth above, the application is not yet in condition for allowance. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/           Primary Examiner, Art Unit 2443